DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	As per the submission to the Office filed on 11/20/2020, the following represents the changes from the previous claims: Claims 34 and 51 were amended. Claims 34-61 are presented for examination. 
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 34-38, 44-46, and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkinson (US 6,571,735) in view of Roulston (US 9,688,950) and Miller (US 6,150,166).  
	a. Regarding claim 34, Wilkinson teaches a photobioreactor comprising a transparent container 15 having an inner surface and an outer surface; a lighting system 17; and a cap 2 configured to seal the container having at least one port 19 configured to permit passage of fluid out of or into the container without removing the cap.
Wilkinson does not specifically teach a lighting system around an outer circumference on the outer surface of the container and a reflective coating situated over and around the lighting system such that the lighting system is positioned between the outer surface of the container and the reflective coating. Roulston teaches lighting system 636 around an outer circumference on the outer surface of container 600 [a light source disposed around the side wall col. 4 line 57] and a reflective coating 638 situated over and around the lighting system [thin plastic polymer shell 634 surrounds the vessel 600 and is equipped with light emitting diode grow lights 636. An optional reflective surface 638 is located on an outer side of the shell 634 col. 14 lines 8-12 FIGS. 6-8] such that the lighting system is positioned 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the photobioreactor taught by Wilkinson to include a lighting system around an outer circumference on the outer surface of the container and a reflective coating situated over and around the lighting system such that the lighting system is positioned between the outer surface of the container and the reflective coating as taught by Roulston because doing so would have provided a photobioreactor system having a plurality of vertically disposed lights proximate an outer surface of the side wall and a reflective layer proximate the lights for growing aquatic biological materials including salt water zooplankton and phytoplankton that require light.  
	Wilkinson in view of Roulston does not specifically teach an opaque band positioned on the outer surface of the container and positioned around a central portion of the outer circumference of the container, the protective opaque band covering the lighting system and the reflective coating such that the reflective coating is positioned between the lighting system and the opaque band, the opaque band having a height that is less than the height of the container. Miller teaches opaque band 18  positioned on the outer surface of container 10 [removable sleeve 18 of opaque material 10 surrounds the container 10, col. 3 lines 10-11; removable sleeve 18 may be formed of aluminum foil, paper, plastic, glass, metal, col. 3 lines 24-25] having a height that is less than the height of container 10 [FIG. 1] for the purpose of providing a removable opaque sleeve surrounding a container for growing photosynthetic organisms in vitro to block the passage of light and allow for many different light combinations suitable for use in both laboratories and the commercial sector.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the photobioreactor taught by Wilkinson in view of Roulston to include an opaque band positioned on the outer surface of the container having a height that is less than the height of container as taught by Miller because doing so would have provided a removable opaque sleeve surrounding a container for growing photosynthetic organisms in vitro to block the passage of light and  suitable for use in both laboratories and the commercial sector. Please note in the combination of Wilkinson, Roulston, and Miller the opaque band is positioned around a central portion of the outer circumference of the container covering the lighting system and reflective coating so the reflective coating is between the lighting system and opaque band.
b. Regarding claim 35, Wilkinson in view of Roulston and Miller teaches (references to Wilkinson) the photobioreactor of claim 34 having cap 2. Wilkinson further teaches cap 2 is made from a material selected from the group consisting of rubber, vinyl, silicone, and plastic [head plate 2 may be cut from plastic sheet stock; Preferably the head plate 2 is ⅜ inch thick or greater and composed of polypropylene col. 6 lines 48-51].  
c. Regarding claim 36, Wilkinson in view of Roulston and Miller teaches (references to Wilkinson) the photobioreactor of claim 34 having cap 2 and container 15. Wilkinson further teaches a circumferential clamp 7 configured to secure cap 2 to container 15 [secured by placing and tightening a clamp 7, preferably made of metal, around the top circumference col. 7 lines 33-34 FIG. 1]. 
d. Regarding claim 37, Wilkinson in view of Roulston and Miller teaches (references to Miller) the photobioreactor of claim 34 having the protective opaque band 18 made from a material selected from the group consisting of rubber, vinyl, silicone, and plastic [removable sleeve 18 may be formed of aluminum foil, paper, plastic, glass, metal, col. 3 lines 24-25]. 
e. Regarding claim 38, Wilkinson in view of Roulston and Miller teaches (references to Miller) the photobioreactor of claim 34 wherein protective opaque band 18 is textured [removable sleeve 18 may be formed of aluminum foil, paper, plastic, glass, metal, col. 3 lines 24-25].
f. Regarding claim 44, Wilkinson in view of Roulston and Miller teaches (references to Wilkinson) the photobioreactor of claim 34 having container 15 and cap 2. Wilkinson further teaches at least one of the plurality of ports 19 is attached to pump 36 configured to introduce or remove fluid into or out of container 15 without having to remove cap 2.
g. Regarding claim 45, Wilkinson in view of Roulston and Miller teaches (references to Wilkinson) the photobioreactor of claim 44 having the plurality of ports 19. Wilkinson further teaches at least one tube includes an inline, sub-micron air filter 31 [Air or oxygen may be added to the System through a microporous inlet filter 31, which may be a hydrophobic filter with a pore diameter of 0.2 micron or less. Air or oxygen may be introduced into the bioreactor through the gas inlet line col. 8 lines 23-27] attached to the plurality of ports 19.
h. Regarding claim 46, Wilkinson in view of Roulston and Miller teaches (references to Roulston) the photobioreactor of claim 34 wherein lighting system 636 includes LED lights [thin plastic polymer shell 634 surrounds the vessel 600 and is equipped with light emitting diode grow lights 636, col. 14 lines 8-12 FIGS. 6-8].
i. Regarding claim 48, Wilkinson in view of Roulston and Miller teaches (references to Wilkinson) the photobioreactor of claim 34 having at least one port 19. Wilkinson further teaches at least one port 19 includes a bulkhead 9 to allow for attachment of tube 8 [flexible tubing 8 insert for those apertures 19 to be used for incoming and outgoing streams col. 6 lines 60-61; Tubing 8 connections may be fastened to the nipples 9 extending from the apertures 19 for incoming and outgoing fluids col. 7 lines 35-37 FIG. 1A].

5. 	Claims 39-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkinson (US 6,571,735) in view of Roulston (US 9,688,950), Miller (US 6,150,166), and Oxley (US 5,160,329).  
a. Regarding claim 39, Wilkinson in view of Roulston and Miller teaches (references to Wilkinson) the photobioreactor of claim 34 having container 15. Wilkinson further teaches bag 1 positioned within a top edge of container 15 [the bag may be placed into the vessel 15, col. 7 lines 44-46]. 
Wilkinson in view of Roulston and Miller does not specifically teach the bag everted over a top edge of the container. Oxley teaches bag 10 everted over a top edge of container 14 [plastic bag 10 is folded over the edge col. 10 line 4 FIGS. 3B, 7A-7E] for the purpose of providing an optically transparent plastic bag within a container for biological fluid folded over the edge of the container and compressed by a screw-on cap which includes a threaded cap portion to seal the fluid inside the plastic bag in the container. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the photobioreactor taught by Wilkinson in view of Roulston and Miller to include a bag everted over a top edge of the container as taught by Oxley because doing so would have provided an optically transparent plastic bag within a container for biological fluid folded over the edge of 
b. Regarding claim 40, Wilkinson in view of Roulston, Miller, and Oxley teaches (references to Oxley) the photobioreactor of claim 39, wherein bag 10 is secured between container 14 and cap 102 [FIGS. 3B, 7A-7E].
c. Regarding claim 41, Wilkinson in view of Roulston, Miller, and Oxley teaches (references to Wilkinson) the photobioreactor of claim 40 having cap 2 and bag 1. Wilkinson further teaches the plurality of ports 19 are configured to allow for attachment of a tube 8 configured to allow fluids to be admitted to, or removed from bag 1 [flexible tubing 8 insert for those apertures 19 to be used for incoming and outgoing streams col. 6 lines 60-61] without having to remove cap 2.
d. Regarding claim 42, Wilkinson in view of Roulston, Miller, and Oxley teaches (references to Wilkinson) the photobioreactor of claim 41 having tube 8. Wilkinson further teaches first tube 8 configured to introduce water from an aquarium [a shellfish or fish rearing system including at least one rearing tank to contain the animals col. 5 lines 8-9] into bag 1 and second tube 8 is configured to return water to the aquarium from bag 1 [flexible tubing 8 insert for those apertures 19 to be used for incoming and outgoing streams col. 6 lines 60-61; FIG. 3].

6. 	Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkinson (US 6,571,735) in view of Roulston (US 9,688,950), Miller (US 6,150,166), Oxley (US 5,160,329), and Bieber (US 2009/0313894).  
a. Regarding claim 43, Wilkinson in view of Roulston, Miller, and Oxley teaches (references to Wilkinson) the photobioreactor of claim 42 wherein the first tube 8 is configured to add a medium to bag 1 and the second tube 8 is configured to remove a medium from bag 1.
Wilkinson in view of Roulston, Miller, and Oxley does not specifically teach hydroponic medium. Bieber teaches hydroponic medium for the purpose of providing a hydroponic growing system where a water-based nutrient fluid is initially forced up a nutrient coupling to a hydroponic planter growing bed and drains back to a sealed nutrient container. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of .  

7. 	Claim 47 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkinson (US 6,571,735) in view of Roulston (US 9,688,950), Miller (US 6,150,166), and Chung et al. (US Patent Publication 2017/0362561). 
a. Regarding claim 47, Wilkinson in view of Roulston and Miller teaches (references to Roulston) the photobioreactor of claim 34 having lighting system 636. Wilkinson in view of Roulston and Miller does not specifically teach a dimmer switch connected to the lighting system configured to control the intensity of the lighting system. Chung teaches dimmer switch 132 connected to the lighting system 120 [the light source 120 may be a light emitting diode (LED) or an organic light emitting diode (OLED) [0059]] configured to control the intensity of the lighting system for the purpose of providing a photobioreactor with a plurality of light sources and a dimmer switch connected to the light sources to control the quantity of light irradiated. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the photobioreactor taught by Wilkinson in view of Roulston and Miller to include a dimmer switch connected to the lighting system configured to control the intensity of the lighting system as taught by Chung because doing so would have provided a photobioreactor with a plurality of light sources and a dimmer switch connected to the light sources to control the quantity of light irradiated.  

8. 	Claims 49-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkinson (US 6,571,735) in view of Roulston (US 9,688,950), Miller (US 6,150,166), and Haley III (US Patent Publication 2010/0105125).
a. Regarding claim 49, Wilkinson in view of Roulston and Miller teaches the photobioreactor of claim 34. Wilkinson in view of Roulston and Miller does not specifically teach an external canister filter. Haley III teaches external canister filter 692 [water may further be diverted through a sterilizer 692 such as, for example, an ultraviolet sterilizer, which also removes impurities and contaminants from the water [0261]] for the purpose of providing for removing impurities and contaminants that may have negative effects on algae growth such as bacterial and virus infection and predation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the photobioreactor taught by Wilkinson in view of Roulston and Miller to include an external canister filter as taught by Haley III because doing so would have provided for removing impurities and contaminants that may have negative effects on algae growth such as bacterial and virus infection and predation.
b. Regarding claim 50, Wilkinson in view of Roulston, Miller, and Haley III teaches (references to Haley III) the photobioreactor of claim 49, wherein the external canister filter 692 further comprises a UV sterilizer [water may further be diverted through a sterilizer 692 such as, for example, an ultraviolet sterilizer, which also removes impurities and contaminants from the water [0261]].

9. 	Claims 51-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkinson (US 6,571,735) in view of Oxley (US 5,160,329), Roulston (US 9,688,950), and Miller (US 6,150,166).
a. Regarding claim 51, Wilkinson teaches a method for using a photobioreactor comprising positioning clear bag 1 within transparent container 15 having an inner surface and an outer surface, lighting system 17, adding a composition to bag 1 [a light transmitting plastic bag preferably sealed on the sides and bottom and open on the top. The top opening is fitted with a head plate which provides multiple apertures for inputting air and media, and for removing air and for harvesting algae culture col. 3 lines 61-66]; securing cap 2 over the opening of container 15, cap 2 including at least one port 19 configured to permit passage of fluid out of or into bag 1 without having to remove cap 2; introducing fluid into the bag using tube 8 positioned through the at least one port 19, the tube attached to pump 36; and activating lighting system 17.
Wilkinson does not specifically teach folding an edge of the bag over an opening of the container trapping a portion of the bag between the cap and the container. Oxley teaches folding an edge of bag 10 over an opening of container 14 trapping a portion of the bag between cap 102 and the container 14 [plastic bag 10 is folded over the edge col. 10 line 4 FIGS. 3B, 7A-7E] for the purpose of providing an optically transparent plastic bag within a container for biological fluid folded over the edge of the container and compressed by a screw-on cap which includes a threaded cap portion to seal the fluid inside the plastic bag in the container. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Wilkinson to include folding an edge of the bag over an opening of the container trapping a portion of the bag between the cap and the container as taught by Oxley because doing so would have provided an optically transparent plastic bag within a container for biological fluid folded over the edge of the container and compressed by a screw-on cap which includes a threaded cap portion to seal the fluid inside the plastic bag in the container.
Wilkinson in view of Oxley does not specifically teach a lighting system around an outer circumference on the outer surface of the container and a reflective coating situated over and around the lighting system such that the lighting system is positioned between the outer surface of the container and the reflective coating. Roulston teaches lighting system 636 around an outer circumference on the outer surface of container 600 [a light source disposed around the side wall col. 4 line 57] and a reflective coating 638 situated over and around the lighting system [thin plastic polymer shell 634 surrounds the vessel 600 and is equipped with light emitting diode grow lights 636. An optional reflective surface 638 is located on an outer side of the shell 634 col. 14 lines 8-12 FIGS. 6-8] such that the lighting system is positioned between the outer surface of the container and the reflective coating for the purpose of providing a photobioreactor system having a plurality of vertically disposed lights proximate an outer surface of the side wall and a reflective layer proximate the lights for growing aquatic biological materials including salt water zooplankton and phytoplankton that require light. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the photobioreactor taught by Wilkinson in view of Oxley to include a lighting system around an outer circumference on the outer surface of the container and a reflective coating situated over and around the lighting system such that the lighting system is positioned between the outer surface of the container and the reflective coating as taught by Roulston because doing so would have provided a photobioreactor system having a plurality of vertically disposed lights proximate an 
	Wilkinson in view of Oxley and Roulston does not specifically teach a protective opaque band positioned on the outer surface of the container and positioned around a central portion of the outer circumference of the container, the protective opaque band covering the lighting system and the reflective coating such that the reflective coating is positioned between the lighting system and the opaque band, the opaque band having a height that is less than the height of the container. Miller teaches protective opaque band 18  positioned on the outer surface of container 10 [removable sleeve 18 of opaque material 10 surrounds the container 10, col. 3 lines 10-11; removable sleeve 18 may be formed of aluminum foil, paper, plastic, glass, metal, col. 3 lines 24-25] having a height that is less than the height of container 10 [FIG. 1] for the purpose of providing a removable opaque sleeve surrounding a container for growing photosynthetic organisms in vitro to block the passage of light and allow for many different light combinations suitable for use in both laboratories and the commercial sector.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the photobioreactor taught by Wilkinson in view of Oxley and Roulston to include a protective opaque band positioned on the outer surface of the container having a height that is less than the height of container as taught by Miller because doing so would have provided a removable opaque sleeve surrounding a container for growing photosynthetic organisms in vitro to block the passage of light and allow for many different light combinations suitable for use in both laboratories and the commercial sector. Please note in the combination of Wilkinson, Oxley, Roulston, and Miller the opaque band is positioned around a central portion of the outer circumference of the container covering the lighting system and reflective coating so the reflective coating is between the lighting system and opaque band.
b. Regarding claim 52, Wilkinson in view of Oxley, Roulston, and Miller teaches (references to Wilkinson) the method as in claim 51 wherein adding a composition to bag 1 includes adding salt water, fertilizer, and phytoplankton cultures [a light transmitting plastic bag preferably sealed on the sides and bottom and open on the top. The top opening is fitted with a head plate which provides multiple apertures for inputting air and media, and for removing air and for harvesting algae culture col. 3 lines 61-66].
c. Regarding claim 53, Wilkinson in view of Oxley, Roulston, and Miller teaches (references to Wilkinson) the method as in claim 51 includes adding a composition to bag 1. 
Wilkinson in view of Oxley, Roulston, and Miller does not specifically teach adding zooplankton. Roulston teaches adding zooplankton [bioreactor system for growing aquatic biological materials including salt water zooplankton and phytoplankton col. 1 lines 9-10] for the purpose of providing a bioreactor system for growing aquatic biological materials including salt water zooplankton and phytoplankton. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Wilkinson in view of Oxley, Roulston, and Miller to include adding zooplankton as taught by Roulston because doing so would have provided a bioreactor system for growing aquatic biological materials including salt water zooplankton and phytoplankton.
d. Regarding claim 54, Wilkinson in view of Oxley, Roulston, and Miller teaches (references to Wilkinson) the method as in claim 51 wherein adding a composition to bag 1 includes adding a culture of organisms [a light transmitting plastic bag preferably sealed on the sides and bottom and open on the top. The top opening is fitted with a head plate which provides multiple apertures for inputting air and media, and for removing air and for harvesting algae culture col. 3 lines 61-66]. Wilkinson further teaches organisms that consume phytoplankton [shellfish grow by consuming the algae and other types of fish grow by consuming algae and zooplankton which also feed on the algae col. 4 lines 46-49].
 
10. 	Claims 55-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkinson (US 6,571,735) in view of Oxley (US 5,160,329), Roulston (US 9,688,950), Miller (US 6,150,166), and Babbitt (US Patent Publication 2012/0107792).
a. Regarding claim 55, Wilkinson in view of Oxley, Roulston, and Miller teaches (references to Wilkinson) the method as in claim 51 having bag 1. Wilkinson in view of Oxley, Roulston, and Miller does not specifically teach adding a substrate into the bag. Babbitt teaches adding a substrate 109 [porous rocks; bubblers molded from various materials; natural materials that are inherently porous; and/or plastic film tubes with small holes in them [0075] FIG. 1] into bag 102 for the purpose of providing for delivering nutrient gas bubbles to media in a photobioreactor bag to support photosynthesis. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Wilkinson in view of Oxley, Roulston, and Miller to include adding a substrate into the bag as taught by Babbitt because doing so would have provided for delivering nutrient gas bubbles to media in a photobioreactor bag to support photosynthesis. 
b. Regarding claim 56, Wilkinson in view of Oxley, Roulston, and Miller teaches (references to Wilkinson) the method as in claim 55. Wilkinson in view of Oxley, Roulston, and Miller does not specifically teach the substrate is a natural material. Babbitt teaches substrate 109 is a natural material [porous rocks; bubblers molded from various materials; natural materials that are inherently porous; and/or plastic film tubes with small holes in them [0075] FIG. 1] for the purpose of providing for delivering nutrient gas bubbles to media in a photobioreactor bag to support photosynthesis. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Wilkinson in view of Oxley, Roulston, and Miller to include a natural substrate material as taught by Babbitt because doing so would have provided for delivering nutrient gas bubbles to media in a photobioreactor bag to support photosynthesis.
c. Regarding claim 57, Wilkinson in view of Oxley, Roulston, and Miller teaches (references to Wilkinson) the method as in claim 55. Wilkinson in view of Oxley, Roulston, and Miller does not specifically teach the substrate is a synthetic material. Babbitt teaches substrate 109 is a synthetic material [porous rocks; bubblers molded from various materials; natural materials that are inherently porous; and/or plastic film tubes with small holes in them [0075] FIG. 1] for the purpose of providing for delivering nutrient gas bubbles to media in a photobioreactor bag to support photosynthesis. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Wilkinson in view of Oxley, Roulston, and Miller to .

11. 	Claim 58 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkinson (US 6,571,735) in view of Oxley (US 5,160,329), Roulston (US 9,688,950), Miller (US 6,150,166), Babbitt (US Patent Publication 2012/0107792), and Mittelmark (US Patent Publication 2011/0154985).
a. Regarding claim 58, Wilkinson in view of Oxley, Roulston, Miller, and Babbitt teaches (references to Babbitt) the method as in claim 57 having substrate 109. Wilkinson in view of Oxley, Roulston, Miller, and Babbitt does not specifically teach the substrate is part of a submersible air filter. Mittelmark teaches substrate 113 is part of a submersible air filter [submerged within the reservoir is the grow pot [0096]; the filter bed 113 in the growth pot 114 where a plant 115 and microbes 116 grow [0073]; air exits by passing through the filter bed 113, where it picks up whatever plant volatiles and other negative ions 127 are generated by the plant itself, leaving the user with purified air [0074]] for the purpose of providing an air purifier comprising a submersible filter bed that air passes through to pick up volatiles and negative ions to provide purified air. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Wilkinson in view of Oxley, Roulston, Miller, and Babbitt to include a substrate that is part of a submersible air filter as taught by Mittelmark because doing so would have provided an air purifier comprising a submersible filter bed that air passes through to pick up volatiles and negative ions to provide purified air.

12. 	Claim 59 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkinson (US 6,571,735) in view of Oxley (US 5,160,329), Roulston (US 9,688,950), Miller (US 6,150,166), and Wilson (US Patent Publication 2016/0130542).
a. Regarding claim 59, Wilkinson in view of Oxley, Roulston, and Miller teaches (references to Wilkinson) the method as in claim 51 includes adding a composition to bag 1. Wilkinson in view of Oxley, Roulston, and Miller does not specifically teach adding chaetomorpha and removing phosphates and nitrates from aquarium water. Wilson teaches adding chaetomorpha [providing macroalgae into the growth chamber of the bioreactor; providing water from the aquarium or aquaculture system at a substantially steady flow rate while the bioreactor is in use, the green macroalgae is a species selected from the genuses Chaetomorpha and Cladophora. In one embodiment the green macroalgae is selected from the genus Chaetomorpha, and in a further embodiment the macroalgae is Chaetomorpha linium [0013]] and removing phosphates [Growth of the macroalgae along the length of the growth chamber provides continued exposure to maximum lighting, which facilitates growth of the macroalgae, removal of excess nutrients (for example phosphates or carbon (e.g., CO2, carbonic acid, etc.))  [0039]] and nitrates [Nitrate is absorbed by the growing macroalgae; During harvest of the macroalgae this nitrogen is exported out of the system. In one embodiment, a soluble nitrogen source is added because the nitrogen is generally absorbed at a higher rate than phosphate by the macroalgae [0048]] from aquarium water for the purpose of providing a bioreactor for the growth of macroalgae and using the bioreactor to maintain optimal nutrient levels for the organisms in an aquarium or aquaculture system. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Wilkinson in view of Oxley, Roulston, and Miller to include adding chaetomorpha and removing phosphates and nitrates from aquarium water as taught by Wilson because doing so would have provided a bioreactor for the growth of macroalgae and using the bioreactor to maintain optimal nutrient levels for the organisms in an aquarium or aquaculture system.

13. 	Claims 60-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilkinson (US 6,571,735) in view of Oxley (US 5,160,329), Roulston (US 9,688,950), Miller (US 6,150,166), and Adelberg et al. (US Patent Publication 2002/0102719).
a. Regarding claim 60, Wilkinson in view of Oxley, Roulston, and Miller teaches (references to Wilkinson) the method as in claim 51 includes introducing fluid into bag 1. Wilkinson in view of Oxley, Roulston, and Miller does not specifically teach introducing hydroponic media and placing plants in the bag. Adelberg teaches introducing hydroponic media 307 and placing plants 303 in bag 300 [FIGS. 3-3A] for the purpose of providing a lightweight and inexpensive method of propagating large numbers of plants easily, reproducibly, reliably, and at a minimum cost to a grower while at the same time shielding plant 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Wilkinson in view of Oxley, Roulston, and Miller to include introducing hydroponic media and placing plants in the bag as taught by Adelberg because doing so would have provided a lightweight and inexpensive method of propagating large numbers of plants easily, reproducibly, reliably, and at a minimum cost to a grower while at the same time shielding plant seedlings from undesirable biological pathogens which comprises a flexible, transparent, and disposable enclosure formed of a polymer such as polyethylene that facilitates transmission of light through the walls and having plant material and nutrient solution sealed within the enclosure.
b. Regarding claim 61, Wilkinson in view of Oxley, Roulston, Miller, and Adelberg teaches (references to Wilkinson) the method as in claim 60 having cap 2. Wilkinson in view of Oxley, Roulston, Miller, and Adelberg teaches (references to Adelberg) the method as in claim 27 having hydroponic media 307. Wilkinson further teaches aerating the hydroponic media using second tube 10 connected to an external air pump [bubbler col. 6 line 65] that is passed through cap 2 using bulkhead 13.

Response to Arguments
14.	Applicant’s arguments from the response filed on 11/20/2020, see pages 7-12, with respect to the rejection of claims 34 and 51 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Miller (US 6,150,166).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643